DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed March 23, 2022. Claims 1-3, 5, 7, 9, 10, 12-14, 16-20 and 22-24 were previously pending. Applicant amended claims 1 and 2 and cancelled claims 5 and 20. Claims 1-3, 7, 19 and 22-24 are under consideration.
Applicant’s claim amendments overcame the previously presented rejections. This office action is made non-final because of new grounds for rejection.
Information Disclosure Statement
The information disclosure statements (IDSes) submitted on February 14, 2022 and March 23, 2022 were filed after the mailing date of the Non-Final Rejection on November 23, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
5.	Claims 1, 3, 7 and 23 are objected to because of the following informalities: the phrase “…to partially or complete block primer function…” in claim 1 is not grammatically correct.  Appropriate correction is required.
6.	Claims 2, 19, 22 and 24 are objected to because of the following informalities: the phrase “…to partially or complete block primer function…” in claim 2 is not grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-3, 7, 19 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zon et al. (US 2007/0281308 A1; published December 2007; previously cited), Zhu et al. (Biotechniques, vol. 30, pp. 892-897, 2001; cited in the IDS; previously cited) and Affymetrix One-Step RT-PCR Kit (pp. 1-23, 2014).
A) Regarding claims 1 and 2, Zon et al. teach a method of amplifying a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising a nucleic acid sequence complementary to the target RNA ([0216]; [0218]); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to amplify at least a part of a region of the cDNA ([0218]); 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b) ([0216]; [0010]-[0012]; [0075]-[0077]),
wherein the modified oligonucleotide primer comprises a thermolabile modifying group before initial thermal denaturation of PCR to thereby partially or complete block the primer function, wherein the thermolabile modifying group comprises a compound of formula 1a

    PNG
    media_image1.png
    84
    163
    media_image1.png
    Greyscale

	wherein L is a straight or branched optionally substituted hydrocarbylene group having from 1 to 10 carbon atoms, and R1 is hydrogen or a straight or branched optionally substituted hydrocarbyl group having from 1 to 20 carbon atoms,
	wherein the reagent required for reverse transcription comprises an oligonucleotide primer that initiates reverse transcription, and the oligonucleotide primer that initiates reverse transcription is comprised in the mixture ([0010]-[0012]; [0019]-[0022]; [0218]).
Regarding claims 23 and 24, Zon et al. do not teach 5’ anchor primers.
Regarding claim 7 and 22, Zon et al. teach a modified oligonucleotide primer that is complementary to a partial sequence of RNA ([0216]).
B) Zon et al. do not teach using template switching oligonucleotide in the reaction.
C) Regarding claims 1-3, 7, 19 and 22-24, Zhu et al. teach creation of full-length cDNAs using reverse transcription reaction utilizing template switching oligonucleotide (page 893, paragraphs 4-8; page 894, first paragraph; Fig. 1).
Regarding claims 3 and 19, Zhu et al. teach anchor primers (Fig. 1; page 893, sixth paragraph).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined an RT-PCR method using a template switching oligonucleotide of Zhu et al. with the RT-PCR method of Zon et al. The motivation to do so is provided by Zhu et al. (page 897, last paragraph):
“In this paper, we have described a cDNA library construction method that harnesses the template-switching activity of MMLV reverse transcriptase to increase the fraction of full-length clones. Using this method, the proportion of clones with intact ORFs is estimated to be about 77%, 2–3 times higher than that seen in conventional cDNA libraries. Of the clones with intact ORFs, 86% contained more of the 5′ untranslated regions (UTRs) than the longest sequences deposited in the GenBank database. In comparison to other recently reported full-length cDNA library construction methods, the SMART method is less complex, faster, and the 1 µg poly(A) + RNA required is 5- to 20-fold less.”
The motivation to combine the two methods is provided by Zon et al. ([0075]):
“In accordance with the present invention, it has been found that the modified oligonucleotides of the present invention have significant advantages. For example, the end user can use the same amplification protocols and methods already in use with unmodified oligonucleotide primers. Modified oligonucleotide primers of the present invention are compatible with existing amplification systems and reagents (including hot start PCR), no additional enzymes or reagents are needed and existing oligonucleotide primer synthesis methods can be used to synthesize the modified oligonucleotide primers of the present invention. Other aspects of the invention include commercial products for this technology includes PTE-modified phosphoramidites, PTE-modified solid supports for oligonucleotide synthesis, oligonucleotide primer sets for commonly amplified targets, and custom synthesized oligonucleotide primer sequences. Polymerase based amplification applications which employ oligonucleotide primers requiring fidelity can be used with the modified oligonucleotide primers of the present invention. Amplification applications include but are not limited to polymerase chain reaction (PCR), hot start PCR, reverse transcription PCR (RT-PCR), multiplex PCR, quantitative PCR (Q-PCR), sequencing or other nucleic acid amplification methods known in the art.”
Therefore one of ordinary skill in the art would have been motivated to use an RT-PCR method which produced full-length cDNAs due to the use of template switching oligonucleotide with high accuracy due to the use of reversibly blocked PCR primers.
D) Neither Zon et al. nor Zhu et al teach a ratio of reverse transcription primer to modified primer of 1/10 or less.
E) Regarding claim 1 and 2, Affymetrix kit brochure teaches that primer concentrations in the one-step RT-PCR method can be adjusted depending on the amount of input target RNA and the length of the amplicons (page 4; page 6, Fig. 3; page 12, last paragraph; page 13, first paragraph; page 16, second paragraph (Nonspecific bands…)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the primer concentrations in the method of Zon et al, Zhu et al., as suggested by Affymetrix One-Step RT-PCR Kit. As noted in In re Aller, 105 USPQ 233 at 235,
		More particularly, where the general conditions
		of a claim are disclosed in the prior art, it is
		not inventive to discover the optimum or workable
		ranges by routine experimentation.

Routine optimization is not considered inventive and no evidence has been presented that the selection of specific primer concentrations or ratios was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 1-3, 7, 19 and 22-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 8 and 26-29 of copending Application No. 16/303,105 (reference application) in view of Lebedev et al. (Nucl. Acids Res., vol. 36, e131, pp. 1-18, 2008).
A) Specifically, claim 1 of the instant application is drawn to a method of amplifying at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising:
(i) a nucleic acid sequence complementary to the target RNA, and 
(ii) a template switching oligonucleotide; and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to amplify at least a part of a region of the cDNA; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the modified oligonucleotide primer comprises a thermolabile modifying group before initial thermal denaturation of PCR to thereby partially or complete block the primer function, wherein the thermolabile modifying group comprises a compound of formula 1a

    PNG
    media_image1.png
    84
    163
    media_image1.png
    Greyscale

	wherein L is a straight or branched optionally substituted hydrocarbylene group having from 1 to 10 carbon atoms, and R1 is hydrogen or a straight or branched optionally substituted hydrocarbyl group having from 1 to 20 carbon atoms,
wherein the reagent required for reverse transcription comprises an oligonucleotide primer that initiates reverse transcription, and the oligonucleotide primer that initiates reverse transcription is comprised in the mixture at a final concentration of about 40 nM or less, or at a mole ratio of about 1:10 or less relative to the modified oligonucleotide primer.
Claim 2 of the instant application is drawn to a method of producing a nucleic acid sample that is amplified based on at least a part of a region of a target RNA, the method comprising the steps of: 
a) mixing the target RNA, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising:
(i) a nucleic acid sequence complementary to the target RNA, and 
(ii) a template switching oligonucleotide; and
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs; 
wherein the reagent required for a polymerase chain reaction comprises a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the modified oligonucleotide primer comprises a thermolabile modifying group before initial thermal denaturation of PCR to thereby partially or complete block the primer function, wherein the thermolabile modifying group comprises a compound of formula 1a

    PNG
    media_image1.png
    84
    163
    media_image1.png
    Greyscale

	wherein L is a straight or branched optionally substituted hydrocarbylene group having from 1 to 10 carbon atoms, and R1 is hydrogen or a straight or branched optionally substituted hydrocarbyl group having from 1 to 20 carbon atoms,
wherein the reagent required for reverse transcription comprises an oligonucleotide primer that initiates reverse transcription, and the oligonucleotide primer that initiates reverse transcription is comprised in the mixture at a final concentration of about 40 nM or less, or at a mole ratio of about 1:10 or less relative to the modified oligonucleotide primer.
Claim 1 of the ‘105 application is drawn to a method of analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, comprising the steps of:
(1) providing a nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject; 
(2) determining the nucleic acid sequences contained in the nucleic acid sample; and 
(3) calculating a frequency of appearance of each gene or a combination thereof based on the determined nucleic acid sequences to derive a TCR or BCR repertoire of the subject; 
wherein step (1) comprises the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); 
wherein the reagent required for template switching comprises a template switching oligonucleotide, 
wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR, wherein the primer specific to a C region is a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the mixture in step a) comprises an oligonucleotide primer that initiates reverse transcription at a final concentration of about 40 nM or less, or at a mole ratio of about 1/10 or less relative to the modified oligonucleotide primer, and
wherein the modified oligonucleotide primer is used to perform both reverse transcription and polymerase chain reaction.
Claim 2 of the ‘105 application is drawn to a method of producing a nucleic acid sample for analyzing a repertoire of variable regions of T cell receptors (TCR) or B cell receptors (BCR) of a subject, the method comprising the step of 
(1) providing a nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR) amplified from an RNA obtained from the subject, step (1) comprising the steps of: 
a) mixing an RNA obtained from the subject, a reagent required for reverse transcription, a reagent required for template switching, and a reagent required for a polymerase chain reaction and subjecting the mixture to a condition under which reverse transcription occurs to provide a cDNA comprising nucleic acid sequences of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); and 
b) subjecting the cDNA obtained in step a) to a condition under which a polymerase chain reaction occurs to provide the nucleic acid sample comprising a nucleic acid sequence of a plurality of types of T cell receptors (TCR) or B cell receptors (BCR); 
wherein the reagent required for template switching comprises a template switching oligonucleotide, 
wherein the regent required for a polymerase chain reaction comprises a primer specific to a C region of the TCR or the BCR, wherein the primer specific to a C region is a modified oligonucleotide primer designed to have a primer function that is partially or completely blocked in step a) and designed to have blocking of the primer function cleared in step b),
wherein the mixture in step a) comprises an oligonucleotide primer that initiates reverse transcription at a final concentration of about 40 nM or less, or at a mole ratio of about 1/10 or less relative to the modified oligonucleotide primer, and
wherein the modified oligonucleotide primer is used to perform both reverse transcription and polymerase chain reaction.
Claim 7 of the ‘105 application is drawn to the method of claim 1, wherein the modified oligonucleotide primer has one or more complementary regions on a sequence of the same modified oligonucleotide primer, and has a turn structure by the complementary regions or comprises a thermolabile modifying group before initial thermal denaturation of PCR, and claim 28 is drawn to the method of claim 2, wherein the modified oligonucleotide primer has one or more complementary regions on a sequence of the same modified oligonucleotide primer, and has a turn structure by the complementary regions or comprises a thermolabile modifying group before initial thermal denaturation of PCR.
B) Claims 7 and 28 of the ‘105 application teach all of the limitations of the instant claims 1 and 2, but do not teach the specific structure of the modifying group.
C) Lebedev et al. teach oligonucleotide primers modified with thermolabile blocking group which is a specie of the claimed genus. The primers were used in a single-step RT-PCR reaction (Fig. 1; page 2, third paragraph; page 5, second paragraph; page 7, second paragraph; page 13).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the thermolabile primer blocking groups of Lebedev et al. in the methods of the claims of the ‘105 application. The motivation to do so is provided by Lebedev et al. (page 15, second paragraph):
“Primers with thermolabile PTE-modification groups were also found to allow selective primer usage in sequential enzymatic reactions, such as one-step RT–PCR. Although one-step RT–PCR protocols provide a more streamlined, high-throughput technique that reduces the probability of contamination by minimizing the number of handling steps (88), the technique has inherent problems and has often been found to be less sensitive than two-step (89,90). One likely cause for this lack of sensitivity is competing extension of PCR primers by reverse transcriptase
(91) or DNA polymerase (14). At lower, less discriminatory temperatures of RT (428C), PCR primer extension may result in off-target amplification products such as primer dimer and mis-priming products. PCR primers containing PTE modifications displayed diminished ability to extend during pre-PCR steps, allowing for predominant elongation of the unmodified RT primer during RT, with concomitant reduction in lower temperature, nonspecific amplicon formation. These properties allowed for improved specificity in amplicon formation, with the double OXP-modified primers revealing the greatest overall benefit.”
Instant claims 3, 7, 19 and 22-24 are obvious over claims 3, 7, 8, and 26-29 of the ‘105 application in view of Lebedev et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
12.	No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        May 6, 2022